This was a suit to cancel a tax deed. General and special demurrers were filed attacking a second amended bill of complaint. The demurrers were overruled, from which order appealed was taken.
The orders appealed from should be affirmed upon authority of the opinion and judgment in the case of Tax Securities Corporation, a Florida Corporation vs. Peggie Borland, et al., opinion filed at this term of Court. It is so ordered.
Affirmed.
ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL, J., concur in the opinion and judgment.